ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that NANCY A. MARUK, formerly of AUBURN, NEW YORK, who was admitted to the bar of this State in 1985 and who was disbarred by the State of New York for conversion of client funds on June 5, 1992, be disbarred by way of reciprocal discipline, and respondent having failed to appear on the return date of the Order to Show Cause in this matter, and good cause appearing;
It is ORDERED that NANCY A. MARUK be disbarred and that her name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that NANCY A. MARÜK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by NANCY A. MARUK, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that NANCY A. MARUK comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that NANCY A. MARUK reimburse the Ethics Financial Committee for appropriate administrative costs, and it is further
*268ORDERED that the Office of Attorney Ethics shall cause this Order to be published in two successive issues of the New Jersey Law Journal, the New Jersey Lawyer, the New York Law Journal and the Atlantic City Press.